Title: From Thomas Jefferson to Jean Dominique de Cassini, 3 July 1789
From: Jefferson, Thomas
To: Cassini, Jean Dominique de



ce 3me. Juillet. 1789.

Monsieur Jefferson, ministre plenipotentiaire des etats unis d’Amerique, demande mille pardons à Monsieur le comte de Cassini, si, sans avoir l’honneur de lui etre connu, il ose lui demander la grâce de faire mettre les montres dont il a chargé le porteur de ce billet à l’heure juste du tems moyen selon la pendule de l’Observatoire.  Avec ça, et l’aide de l’equation de temps, il propose de commencer la trace d’une ligne meridienne chez lui, laquelle (malgré la petite inexactitude qui peut survenir dans la marche des montres en revenant de l’Observatoire chez lui) sera assez juste pour les usages ordinaires. Au solstice d’hyver il demandra permission d’avoir recours encore une fois à la bonté de Monsieur le comte de Cassini, parce que ce sera en reunissant, par une ligne droite, le trait de midi qu’il fera alors à celui qu’il fera aujourdui que sa meridienne sera complette. Il a l’honneur de faire mille excuses de la peine qu’il ose donner à Monsieur le Comte de Cassini, et de le prier d’agréer les assurances de sa consideration très distinguée.
